Third District Court of Appeal
                                State of Florida

                            Opinion filed April 10, 2019.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D18-1371
                           Lower Tribunal No. 09-6638
                              ________________


                           Javier A. Carrillo, et al.,
                                    Appellants,

                                         vs.

                     IndyMac Fed Bank (FSB), et al.,
                                    Appellees.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Rodolfo A. Ruiz, Judge.

      Javier A. Carrillo and Mayra E. Farias, in proper persons.

      Greenberg Traurig, P.A., Kimberly S. Mello and Vitaliy Kats (Tampa), for
appellee, U.S. Bank National Association.

Before FERNANDEZ, LINDSEY and HENDON, JJ.

      PER CURIAM.

      Affirmed on the authority of Florida Rule of Appellate Procedure 9.315(a).

Fla. R. App. P. 9.315(a) (“After service of the initial brief ... the court may
summarily affirm the order to be reviewed if the court finds that no preliminary basis

for reversal has been demonstrated.”).




                                          2